DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is response to application filed 05/22/2020.

Status of the claims
Claims 1-20 are currently pending for examination.
Claim Interpretation
Applicant’s specification as filed, paragraph [0103] of the Pre-grant Publication US , is reproduced in its entirety below:
[0103] The stats service (502) comprises a separate process that monitors the data highway (204). In the illustrated embodiment, the stats service (502) measures the operations of the data highway (204) and provides a network interface for accessing those operations. In the illustrated embodiment, the stats service (502) provides an indication of when a close of books (COB) has occurred. As used herein, COB refers to a property of a given data set and batch time. The property initially starts out at false, and is set to true after a given set of validations have occurred to indicate that all necessary data attributed to the given batch time has been collected and published in the feed. The data highway (204) itself does not publish close of books, rather, it provides metadata to allow a pipeline to define its own close of books definition. This also implies that close of books is not necessarily defined as a 100% data complete state. For example, revenue pipelines will tend to have very strict close of books definitions, but an analytics pipeline may be easily satisfied with a 90% to 95% close of books definition. In the illustrated embodiment, the stats service (502) implements the pipelines COB requirements and signals to the auditor (310) when the COB has occurred. 

As can be seen from the above, “COB” refers to a property of a given data set and batch time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 20170083396, hereafter Bishop) in view of Anand  et al. (US 20200327104, hereafter Anand).


Regarding claim 1, Bishop discloses: A method comprising: detecting a real close of books (COB) of a data transport, the real COB associated with a set of raw events transmitted over the data transport (Bishop [0154] discloses: Events are ingested into framework 200 by input pipeline 204, which reads data from the data sources 102 and holds events/raw events for consumption by the stream container 106, input pipeline 204 is a single delivery endpoint for events entering the container 106. Examples of input pipeline 204 include Apache Kafka.TM. /as data transport; [0148] discloses: metadata and timestamp (as real COB) about the events);
flushing a stream processor in response to detecting the real COB (Bishop  [0153] discloses: Framework 200 can be implemented using one or more stream processors like Apache Storm.TM. and Apache Samza.TM. or a batch-stream processor, framework 200 includes an API to write jobs that run over a sequence of event-tuples and perform operations over those event-tuples);
retrieving a set of processed events from a distributed file system after the flushing is complete (Bishop [0186] discloses: a distributed file system; [0065] discloses: retrieves one or more tasks/jobs as a set of processed events  to be executed ); 
Bishop didn’t disclose, but Anand discloses: performing a fact COB computation on the set of processed events and the set of raw events, the fact COB computation outputting a number of missing events, each missing event representing a raw event that is not present in the set of processed events (Anand [0069] discloses: Determining whether all the event IDs within a time window (e.g. 60 seconds following restart of stream processing application 205) can include waiting a particular period of time before determining whether a given unique event IDs is missing); and 
certifying the processed events upon determining that the number of missing events is below a threshold (Anand [0068] discloses: The validation performed in operation 560 may also include comparing pre-processing data content to post-processing data content output by the stream processing application. Data content from database 165 (e.g. prior to having one or more operations performed on it by data streaming application 205) may be compared to data that has been processed by the data streaming application to determine if the data is being correctly handled). 

Bishop and Anand are analogous art because they are  in the same field of endeavor, data streaming. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bishop, to include the teaching of Anand, in order to accomplish to ensure high reliability both during update operations and during ordinary operations. The suggestion/motivation to combine is to ensure that data is being processed correctly.
Regarding claim 2, Bishop as modified discloses: The method of claim 1, further comprising initiating a replay of the missing events if the number of missing events is above a threshold (Anand [0090] discloses: replay of a missing event ID is continued indefinitely until 100% of unique inbound messages are reflected as being sent out by a component (e.g. router 315). If one or more messages are again dropped, stream processing application 205 may continue to replay those messages until all messages are correctly handled, which can help ensure 100% reliability for end users) .
Regarding claim 3, Bishop as modified discloses:  The method of claim 1, the detecting the real close of books comprising determining that the ratio of the number of events received over the data transport and the number of events written to a raw event storage is above a preconfigured threshold (Bishop [0306] discloses: surging task sequence is detected when the tuple consumption rate at an input queue exceeds a preset consumption rate, according to one implementation. In another implementation, a surging task sequence is detected when the emission rate at a Kafka spout exceeds a preset emission rate). 
Regarding claim 4, Bishop as modified discloses:  The method of claim 1, the performing a fact COB computation on the set of processed events and the set of raw events comprising cogrouping the processed events and the raw events based on a join key (Bishop [0158] discloses: stream joins such as fields group; [0165] discloses: keys may be grouped into a column family). 
Regarding claim 5, Bishop as modified discloses: The method of claim 4, further comprising identifying a set of missing events based on the cogrouping, the missing events comprising empty cells in a relation generated by the cogrouping (Anand [0060] discloses: two or more of those event IDs may correspond to the same record. In a group of 25 inbound unique event IDs, for example, 22 of those unique event IDs may correspond to 22 different database records that were added to database 165, while three of those unique event IDs might correspond to a single pre-existing database record that was modified three different times). 
Regarding claim 6, Bishop as modified discloses: The method of claim 1, the flushing the stream processor comprising updating a scoreboard indicating with a replay level associated with a batch interval associated with the real COB (Bishop [0248] discloses: replay scheme reveals that when a batch fails, though it is replayed using the previously assigned transaction ID, upon replay, the batch is reconstructed to include events, messages or tuples starting from the current offset or the last committed offset of the queue feeding input stream to the topology). 


detecting a real close of books (COB) of a data transport, the real COB associated with a set of raw events transmitted over the data transport (Bishop [0154] discloses: Events are ingested into framework 200 by input pipeline 204, which reads data from the data sources 102 and holds events/raw events for consumption by the stream container 106, input pipeline 204 is a single delivery endpoint for events entering the container 106. Examples of input pipeline 204 include Apache Kafka.TM. /as data transport; [0148] discloses: metadata and timestamp (as real COB) about the events); 
flushing a stream processor in response to detecting the real COB (Bishop  [0153] discloses: Framework 200 can be implemented using one or more stream processors like Apache Storm.TM. and Apache Samza.TM. or a batch-stream processor, framework 200 includes an API to write jobs that run over a sequence of event-tuples and perform operations over those event-tuples); 
retrieving a set of processed events from a distributed file system after the flushing is complete (Bishop [0186] discloses: a distributed file system; [0065] discloses: retrieves one or more tasks/jobs as a set of processed events  to be executed ); 
Bishop didn’t disclose, but Anand discloses: performing a fact COB computation on the set of processed events and the set of raw events, the fact COB computation outputting a number of missing events, each missing event representing a raw event that is not present in the set of processed events (Anand [0069] discloses: Determining whether all the event IDs within a time window (e.g. 60 seconds following restart of stream processing application 205) can include waiting a particular period of time before determining whether a given unique event IDs is missing); and 
certifying the processed events upon determining that the number of missing events is below a threshold (Anand [0068] discloses: The validation performed in operation 560 may also include comparing pre-processing data content to post-processing data content output by the stream processing application. Data content from database 165 (e.g. prior to having one or more operations performed on it by data streaming application 205) may be compared to data that has been processed by the data streaming application to determine if the data is being correctly handled). 

Bishop and Anand are analogous art because they are  in the same field of endeavor, data streaming. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bishop, to include the teaching of Anand, in order to accomplish to ensure high reliability both during update operations and during ordinary operations. The suggestion/motivation to combine is to ensure that data is being processed correctly.
Regarding claim 9, Bishop as modified discloses: The computer-readable storage medium of claim 8, further comprising initiating a replay of the missing events if the number of missing events is above a threshold (Anand [0090] discloses: replay of a missing event ID is continued indefinitely until 100% of unique inbound messages are reflected as being sent out by a component (e.g. router 315). If one or more messages are again dropped, stream processing application 205 may continue to replay those messages until all messages are correctly handled, which can help ensure 100% reliability for end users) . 
Regarding claim 10, Bishop as modified discloses: The computer-readable storage medium of claim 8, the detecting the real close of books comprising determining that the ratio of the number of events received over the data transport and the number of events written to a raw event storage is above a preconfigured threshold (Bishop [0306] discloses: surging task sequence is detected when the tuple consumption rate at an input queue exceeds a preset consumption rate, according to one implementation. In another implementation, a surging task sequence is detected when the emission rate at a Kafka spout exceeds a preset emission rate).  
(Bishop [0158] discloses: stream joins such as fields group; [0165] discloses: keys may be grouped into a column family). 
Regarding claim 12, Bishop as modified discloses:  The computer-readable storage medium of claim 11, further comprising identifying a set of missing events based on the cogrouping, the missing events comprising empty cells in a relation generated by the cogrouping (Anand [0060] discloses: two or more of those event IDs may correspond to the same record. In a group of 25 inbound unique event IDs, for example, 22 of those unique event IDs may correspond to 22 different database records that were added to database 165, while three of those unique event IDs might correspond to a single pre-existing database record that was modified three different times).  
Regarding claim 13, Bishop as modified discloses:  The computer-readable storage medium of claim 11, the flushing the stream processor comprising updating a scoreboard indicating with a replay level associated with a batch interval associated with the real COB (Bishop [0248] discloses: replay scheme reveals that when a batch fails, though it is replayed using the previously assigned transaction ID, upon replay, the batch is reconstructed to include events, messages or tuples starting from the current offset or the last committed offset of the queue feeding input stream to the topology). 
Regarding claim 15, Bishop as modified discloses:  A device comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of: 
detecting a real close of books (COB) of a data transport, the real COB associated with a set of raw events transmitted over the data transport (Bishop [0154] discloses: Events are ingested into framework 200 by input pipeline 204, which reads data from the data sources 102 and holds events/raw events for consumption by the stream container 106, input pipeline 204 is a single delivery endpoint for events entering the container 106. Examples of input pipeline 204 include Apache Kafka.TM. /as data transport; [0148] discloses: metadata and timestamp (as real COB) about the events);
 flushing a stream processor in response to detecting the real COB (Bishop  [0153] discloses: Framework 200 can be implemented using one or more stream processors like Apache Storm.TM. and Apache Samza.TM. or a batch-stream processor, framework 200 includes an API to write jobs that run over a sequence of event-tuples and perform operations over those event-tuples); 
retrieving a set of processed events from a distributed file system after the flushing is complete (Bishop [0186] discloses: a distributed file system; [0065] discloses: retrieves one or more tasks/jobs as a set of processed events  to be executed ); 
Bishop didn’t disclose, but Anand discloses: performing a fact COB computation on the set of processed events and the set of raw events, the fact COB computation outputting a number of missing events, each missing event representing a raw event that is not present in the set of processed events (Anand [0069] discloses: Determining whether all the event IDs within a time window (e.g. 60 seconds following restart of stream processing application 205) can include waiting a particular period of time before determining whether a given unique event IDs is missing); and
 certifying the processed events upon determining that the number of missing events is below a threshold (Anand [0068] discloses: The validation performed in operation 560 may also include comparing pre-processing data content to post-processing data content output by the stream processing application. Data content from database 165 (e.g. prior to having one or more operations performed on it by data streaming application 205) may be compared to data that has been processed by the data streaming application to determine if the data is being correctly handled). 

Bishop and Anand are analogous art because they are  in the same field of endeavor, data streaming. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bishop, to include the teaching of Anand, in order to accomplish to ensure high reliability both during update operations and during ordinary operations. The suggestion/motivation to combine is to ensure that 
Regarding claim 16, Bishop as modified discloses:  The device of claim 15, the detecting the real close of books comprising determining that the ratio of the number of events received over the data transport and the number of events written to a raw event storage is above a preconfigured threshold (Bishop [0306] discloses: surging task sequence is detected when the tuple consumption rate at an input queue exceeds a preset consumption rate, according to one implementation. In another implementation, a surging task sequence is detected when the emission rate at a Kafka spout exceeds a preset emission rate). 
Regarding claim 17, Bishop as modified discloses: The device of claim 15, the performing a fact COB computation on the set of processed events and the set of raw events comprising cogrouping the processed events and the raw events based on a join key (Bishop [0158] discloses: stream joins such as fields group; [0165] discloses: keys may be grouped into a column family). 
Regarding claim 18, Bishop as modified discloses:  The device of claim 17, the operations further comprising identifying a set of missing events based on the cogrouping, the missing events comprising empty cells in a relation generated by the cogrouping(Anand [0060] discloses: two or more of those event IDs may correspond to the same record. In a group of 25 inbound unique event IDs, for example, 22 of those unique event IDs may correspond to 22 different database records that were added to database 165, while three of those unique event IDs might correspond to a single pre-existing database record that was modified three different times). 
Regarding claim 19, Bishop as modified discloses:  The device of claim 15, the flushing the stream processor comprising updating a scoreboard indicating with a replay level associated with a batch interval associated with the real COB(Bishop [0248] discloses: replay scheme reveals that when a batch fails, though it is replayed using the previously assigned transaction ID, upon replay, the batch is reconstructed to include events, messages or tuples starting from the current offset or the last committed offset of the queue feeding input stream to the topology). 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (US 20170083396, hereafter Bishop) in view of Anand  et al. (US 20200327104, hereafter Anand) and further in view of Wu et al. (US 20160162340, hereafter Wu).

Regarding claim 7, Bishop as modified didn’t disclose, but Wu disclose  the method of claim 6, the flushing the stream processor further comprising polling the scoreboard to determine that the flushing is complete (Wu [0022] disclose: first set of threads have been finished its workload and  the second set of threads (i.e., short waiting time) may have finished their workloads at the time that the dependent thread polls the software scoreboard).
Bishop as modified and Wu are analogous art because they are  in the same field of endeavor, data streaming. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bishop, to include the teaching of Wu in order to accomplish to enforce thread dependency using a hybrid scoreboard-based approach. The suggestion/motivation to combine is for enforcing thread dependency using a hybrid scoreboard-based approach and handle large number of thread dependencies without incurring extra cost.

Regarding claim 14, Bishop as modified didn’t disclose, but Wu disclose  the computer-readable storage medium of claim 11, the flushing the stream processor further comprising polling the scoreboard to determine that the flushing is complete (Wu [0022] disclose: first set of threads have been finished its workload and  the second set of threads (i.e., short waiting time) may have finished their workloads at the time that the dependent thread polls the software scoreboard).
Bishop as modified and Wu are analogous art because they are  in the same field of endeavor, data streaming. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bishop, to include the teaching of Wu in order to accomplish to enforce thread dependency using a hybrid scoreboard-based approach. The suggestion/motivation to combine is for enforcing thread 

Regarding claim 20, Bishop as modified discloses: The device of claim 19, the flushing the stream processor further comprising polling the scoreboard to determine that the flushing is complete(Wu [0022] disclose: first set of threads have been finished its workload and  the second set of threads (i.e., short waiting time) may have finished their workloads at the time that the dependent thread polls the software scoreboard).
Bishop as modified and Wu are analogous art because they are  in the same field of endeavor, data streaming. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bishop, to include the teaching of Wu in order to accomplish to enforce thread dependency using a hybrid scoreboard-based approach. The suggestion/motivation to combine is for enforcing thread dependency using a hybrid scoreboard-based approach and handle large number of thread dependencies without incurring extra cost.
.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CINDY NGUYEN/Examiner, Art Unit 2161